Citation Nr: 0829439	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection on a presumptive basis for 
heart disease due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from November 1944 to July 
1946.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Huntington , West 
Virginia , Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied, on a presumptive basis, the 
veteran's claims of entitlement to service connection for a 
chronic cough, heart disease, impotency, and physical body 
weakness due to ionizing radiation.
 
The veteran requested a Travel Board Hearing, which was 
scheduled and rescheduled at his request for May 2005.  In 
his April 2005 response to the RO's notice of the rescheduled 
hearing date, he withdrew his request for a hearing.  See 
38 C.F.R. § 20.702 (2007).
 
In June 2005, the Board referred the veteran's claims of 
entitlement to service connection for a chronic cough, heart 
disease, impotency, and physical body weakness to the RO for 
development and adjudication on a direct basis, as the RO 
initally only adjudicated the claims on a presumptive basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  
In June 2005, the Board also denied entitlement to service 
connection for a chronic cough, impotency, and physical body 
weakness on a presumptive basis, and remanded the claim of 
entitlement to service connection for heart disease on a 
presumptive basis to the RO, via the Appeals Management 
Center (AMC), in Washington , DC , for additional development 
under the radiation-specific assistance guidelines.  See 
38 C.F.R. § 3.311 (2007).  The AMC/RO conducted additional 
development, continued to deny the heart claim, and returned 
the case to the Board for further appellate review.
 
For the reasons set forth below the appeal is again REMANDED 
to the RO via AMC.  VA will notify the appellant if further 
action is required.
 
 



REMAND
 
If a veteran was exposed in service to ionizing radiation 
and, after service, developed any cancer within a period 
specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311 (2007).  Under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), if a veteran participated 
in service in a radiation-risk activity and subsequently 
develops a disease listed in the regulation, the disease is 
presumed to be due to the radiation-risk activity.
 
Service personnel records note the veteran's participation in 
the occupation of Nagasaki during the required dates, which 
is a recognized radiation-risk activity.  The list of 
diseases specific to radiation-exposed veterans and for which 
service connection may be granted by presumption pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), however, does 
not include heart disease.
 
While the provisions of 38 C.F.R. § 3.311 do not allow for 
presumptive service connection for non-listed disease, it 
nonetheless provides special procedures for evidentiary 
development and adjudication of a claim when the veteran 
either presents medical evidence of having one of the 
specifically enumerated cancers or when he presents 
scientific evidence that a current non-listed disability is 
related to ionizing radiation exposure.  As noted in the 
prior remand, the veteran and his representative have 
presented scientific evidence of a link between radiation 
exposure and cardiovascular disease.  Thus, the Board 
remanded for development under 38 C.F.R. § 3.311 in June 
2005.
 
The AMC obtained a medical examination and opinion from a 
cardiologist, who opined in August 2006 that the veteran's 
cardiovascular disease was most likely secondary to his long 
history of cigarette smoking.  The examiner also noted that 
he was "unaware of any medical literature that is currently 
available that would support ionizing radiation as a cause of 
coronary atherosclerosis."  Perhaps the examiner's emphasis 
was on "recently available," but the Board cannot be 
certain.  In any event, the evidence which prompted the 
remand were studies published in the Journal of the American 
Medical Association in December 2003 and the Health Scout 
News.  References to these studies are in the claims folder.  
The examiner noted his review of the claims file but did not 
note or otherwise refer to those studies.  This omission, 
alone, necessitates remand for clarification.  There is, 
however, another omission which necessitates a remand.
 
Under 38 C.F.R. § 3.311(b)(4), a radiation-exposed veteran's 
claim which meets all criteria except that of manifesting a 
radiogenic disease will still be processed in the same manner 
as for a radiogenic disease under 38 C.F.R. § 3.311(b)(1).  
The critical component of subsection (b)(1) is referral to 
the Under Secretary For Benefits for consideration under 38 
C.F.R. § 3.311(c).  Under 38 C.F.R. § 3.311(c), the Under 
Secretary may request an advisory opinion from the Under 
Secretary of Health, who will consider assessment under sound 
medical principles.  The Board notes that AMC/RO obtained a 
dose estimate from the Defense Threat Reduction Agency based 
on the veteran's location and length of exposure while in 
Nagasaki; so that component of the required development is 
completed.
 
Accordingly, the case is REMANDED for the following action:
 
(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
required.)
 
1.  The AMC/RO shall return the claims 
file to the cardiologist who conducted 
the August 2006 examination for 
clarification of his notation and 
opinion.  Specifically, when he noted he 
was unaware of any recent medical 
literature that would support ionizing 
radiation as a cause of coronary 
atherosclerosis, did he include or 
consider the studies published in the 
December 2003 issue of the Journal of the 
American Medical Association and the 
Health Scout News in rendering his 
opinion of no nexus?  Request the 
examiner express agreement or non-
agreement with the studies and whether 
they change his opinion in any respect.  
An explanation of any opinion rendered is 
requested.  His clarification may well be 
of use to the Under Secretary For 
Benefits.  Should the same cardiologist 
not be available, the claims folder 
should be forwarded to another 
cardiologist for review, and an opinon 
addressing whether it is at least as 
likely as not that the appellant's 
inservice exposure to ionizing radiation 
caused his development of coronary artery 
disease.  A complete rationale must 
accompany any opinion offered.
 
2.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.
 
3.  Upon completion of the above, the 
AMC/RO must refer the file to the Under 
Secretary For Benefits for appropriate 
action and consideration under 38 C.F.R. 
§ 3.311(c).
 
4.  After the above is complete, 
readjudicate the veteran's claim in light 
of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.
 
The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



